In a proceeding to invalidate (1) an authorization granting permission to respondent Balantic, an enrolled voter of the Conservative Party, to be a candidate in the Republican Party Primary Election to be held on June 17, 1969 for nomination for the public office of County Legislature, 16th Legislative District, Suffolk County, which authorization the respondent Board of Elections has determined to be valid, and (2) petitions designating said respondent as such candidate, petitioner appeals from an order of the Supreme Court, Suffolk County, entered June 10, 1969, which (1) dismissed the petition in the proceeding, (2) validated the authorization and (3) affirmed the determination of the respondent Board of Elections. Order affirmed, without costs. No opinion. Beldock, P. J., Christ, Rabin, Benjamin and Munder, JJ., concur.